PER CURIAM.
Order reversed, with $10‘ costs and disbursements, and motion to vacate previous order for open commission denied, with $10 costs, without prejudice to the right of the-plaintiff to make such further application as-he may be advised. Held, that the county judge-did not have power to make an order vacating-his prior order.
SPRING and HISCOCK, JJ„ dissent from the decision that the county judge did not have-power to make the order vacating his prior-order, and vote for modifying the order appealed from in accordance with the decision of this-court upon the former appeal, and for affirming: the same as so modified.